ORDER
The Disciplinary Review Board on August 5, 1997, having filed with the Court its decision concluding that HILDA BURNETT-*483BAKER of RALEIGH, NORTH CAROLINA, who was admitted to the bar of this State in 1983, should be suspended from the practice of law for a period of three months for violating RPC 1.1(a) (gross neglect); RPC 1.1(b) (pattern of neglect); RPC 1.3 (lack of diligence); and RPC 8.4(c) (engaging in conduct involving dishonesty, fraud, deceit, or misrepresentation); and good cause appearing;
It is ORDERED that HILDA BURNETT-BAKER is hereby suspended from the practice of law for a period of three months, effective immediately, and until further Order of the Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of her suspension and that she comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.